PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/647,609
Filing Date: 27 May 2015
Appellant(s): Cavarretta et al.



__________________
Michael P.F. Phelps
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/23/2020.



(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/27/2020 from which the appeal is taken is being maintained by the examiner.

(2) Response to Argument
Starting on page 3 and ending on page 7 of the appellant’s brief is a discussion of the proposed invention and the state of the prior art including Steudel, Bellinger, and Beaulac. This section appears to be provided to inform the arguments beginning on page 7.
Appellant’s argument 1 – The modification improperly changes Steudel’s principle of operation.
The appellant argues that “Steudel unquestionably relies upon the assumption that changes in contact frequency are caused by changes in load size, and relies on such changes in contact frequency to change the end cycle condition. This principle of operation cannot be eliminated by replacing it with a completely different principle of operation.” The examiner points out that Beaulac teaches “As the clothes are tumbled in the dryer drum 26 they randomly contact the spaced-apart electrodes of stationary moisture sensor 52. Hence, the clothes are intermittently in contact with the sensor electrodes The duration of contact between the clothes and the sensor electrodes is dependent upon several factors, such as drum rotational speed, the type of clothes, the amount or volume of clothes in the drum, and the air flow through the drum” (Emphasis added. Paragraph [0040]). Beaulac therefore suggests that drum speed and/or air stream fan speed, in addition to load size, will modify electrode contact frequency. This is not a completely different principle of operation, but a modification to what variables are selected in determining the appropriate end cycle condition.
Appellant’s argument 2 – The modification renders Steudel inoperative for its intended purpose.
The appellant argues that “Adding other operating variables, such as changing the drum speed or fan speed, would make it impossible for Steudel to accurately determine the load size, and thus impossible to accurately modify the end condition.” The examiner firstly points out that the appellant has not provided evidence for this assertion. Arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). Secondly, the 
Appellant’s argument 3 – There is no reasonable expectation of success.
The appellant makes a distinction between “directly related” and “dependent upon” which implies that the examiner is suggesting that the relationship between drum or fan speed and electrode contact frequency is simple. The examiner only intends to demonstrate that the relationship is known and not that it is necessarily simple.
The appellant also argues that there are not a finite number of variable available to one having ordinary skill in the art for altering the contact time of the electrodes. The appellant points to Beaulac which also lists “type of clothes” as a variable upon which contact frequency depends, and points out that type of clothes is a category which could mean size, shape, and/or fabric composition. The examiner points out that “type” in relation to dryers is typically more finite (e.g. bedding, denim, and delicate). The appellant also points out that Beaulac identifies conductive portions of laundry items as being another factor. The examiner points out that this would constitute an additional variable that one could attempt to account for. 
The appellant argues that to make the modification, the machine would have to account for multiple variables that have different and unpredictable effects based on differences in the type of articles being dried. The examiner suggests that the machine might have to account for multiple variables that have different effects based on the different type of article being dried, but that these effects would not be unpredictable. The appellant gives example scenarios, but then makes a reasonable prediction on how these scenarios would influence electrode contact frequency.

The appellant argues that the modifications would confuse Steudel into mistaking the load size. This is a continuation of argument 2 and is addressed above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
Conferees:
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762 
                                                                                                                                                                                                       /HELENA KOSANOVIC/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.